118 F.3d 1576
In Interest of Bruce David Johnson, Harriet Sandomerv.Lancaster County Children & Youth Social Service Agency,Patricia G. Lee, Individual Case Work Supervisor, CrystalGingrich, Individual Caseworker, Larry Phillips, Supervisor,David Alspach, Esquire, William W. Campbell, Esquire, AndrewM. Klein, Supervisor, Lancaster-Lebanon intermediate Unit13, School District of Lancaster, gerald Ryan, Esquire,Raymond Dimm, Detective, R. Russell Pugh, Esquire,
NO. 94-2179
United States Court of Appeals,Third Circuit.
June 13, 1997

Appeal From:  E.D.Pa. ,No.92cv07135 ,
Huyett, J.


1
Affirmed.